DETAILED ACTION

     	Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 03/03/22, claims 1, 8, and 15 have been amended.

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 03/03/22 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection incorporating a newly cited prior art reference (Kim et al (2009/0015662 A1)).

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

5.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 8, and 15 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over NAKAGAMI (2017/0295369 A1) in view of YOO et al (2020/0260070 A1) and Kim et al (2009/0015662 A1).
Regarding claims 1, 8, and 15, NAKAGAMI discloses a method of coding a video sequence, executable by a processor, comprising:
receiving video/images data comprising one or more luma (Y) samples (from color format), and determining a YUV format associated with the received video/images data (Figs. 60 and 62; paras. [0626], [0634], [0636]); and
NAKAGAMI does not seem to explicitly/particularly disclose:
restricting a height setting value and a width setting value corresponding to the one or more luma samples based on the determined YUV format;
wherein based on the YUV format being a first YUV format from among the plurality YUV formats, the height setting value is restricted to a first height setting value and the width setting value is restricted to a first width setting value,
wherein based on the YUV format being a second YUV format from among the plurality YUV formats, the height setting value is restricted to a second height setting value and the width setting value is restricted to a second width setting value,
wherein the first height setting value is different from the second height setting value, and the first width setting value is different from the second width setting value.
However, YOO et al teaches image coding device/method using transform skip flag comprising restricting (not equal to 0) a height setting value (pic_height_in_luma_samples) and a width setting value (pic_width_in_luma_samples) corresponding to one or more luma samples, in order to provide a device/method for enhancing image coding efficiency and residual coding (spec. page 29, Table 29; paras. [0005-0008]).
Furthermore, Kim et al teaches apparatus/method for encoding/decoding an image format comprising:
 wherein based on a YUV format being a first YUV format (430) from among a plurality YUV formats, a height setting value is set/restricted to a first height setting value and a width setting value is set/restricted to a first width setting value,
wherein based on the YUV format being a second YUV format (440) from among the plurality YUV formats, the height setting value is reduced/restricted to a second height setting value and the width setting value is reduced/restricted to a second width setting value,
wherein the first height setting value is different from the second height setting value, and the first width setting value is different from the second width setting value, in order to encode/decode images in a stereoscopic image format in which both information of all views of stereoscopic images and disparity/depth information are transmitted for accurate reconstruction of the stereoscopic images and efficient transmission can be performed (Fig. 4A, paras. [0111-0112], [0117], [0122], [0019]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of coding a video sequence as taught by NAKAGAMI to incorporate/combine YOO et al and Kim et al’s teachings so as to restrict the height setting value and the width setting value corresponding to the one or more luma samples based on NAKAGAMI’s determined YUV format, wherein based on the YUV format being a first YUV format from among the plurality YUV formats, the height setting value is restricted to a first height setting value and the width setting value is restricted to a first width setting value,
wherein based on the YUV format being a second YUV format from among the plurality YUV formats, the height setting value is restricted to a second height setting value and the width setting value is restricted to a second width setting value,
wherein the first height setting value is different from the second height setting value, and the first width setting value is different from the second width setting value, in order to provide a device/method for enhancing image coding efficiency and residual coding, and further encode/decode images in a stereoscopic image format in which both information of all views of stereoscopic images and disparity/depth information are transmitted for accurate reconstruction of the stereoscopic images and efficient transmission can be performed.

7.	Claims 2-3, 9-10, and 16-17 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over NAKAGAMI (2017/0295369 A1), YOO et al (2020/0260070 A1), and Kim et al (2009/0015662 A1) as applied to claims 1, 8, and 15, respectively, and further in view of AI (2010/0295862 A1).
Regarding claims 2, 9, and 16, NAKAGAMI discloses determining the YUV format associated with the received video/images data as discussed above.
Furthermore, YOO et al teaches, wherein the height setting value and the width setting value are restricted to be greater than 0 (an integer multiple of a minimum of a coding/decoding unit size of the Y component and C component) (Min CbSizeY) (spec. page 29, Table 29).
The combination of NAKAGAMI, YOO et al, and Kim et al does not seem to particularly disclose the multiple of the minimum of the coding unit size in the Y component for a YUV 4:4:4 format.

However, AI teaches system/method for accessing image data adaptively comprising:
receiving video/images data comprising one or more luma (Y) samples (from Memory, 120), determining a YUV format associated with the received video/images data, and updating the current YUV format by the determined YUV format (303), wherein the image data in the memory maybe a YUV 4:4:4 format, a YUV 4:2:2 format, or a YUV 4:2:0 format, in order to determine a corresponding image format by comparing bandwidth characteristics with a preset mapping relationship between at least two image formats and the bandwidth characteristics (abs.; Figs. 1 and 3; paras. [0004], [0021-0023], [0019], [0027], [0025]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of coding a video sequence as taught by NAKAGAMI to incorporate/combine AI’s teachings so that the height setting value and the width setting value are the multiple of the minimum of the coding unit size in the Y component for the YUV 4:4:4 format, in order to determine a corresponding image format by comparing bandwidth characteristics with a preset mapping relationship between at least two image formats and the bandwidth characteristics. 
Regarding claims 3, 10, and 17, NAKAGAMI discloses determining the YUV format associated with the received video/images data as discussed above.
Furthermore, YOO et al teaches, wherein the height setting value and the width setting value are restricted to be greater than 0 (an integer multiple of a minimum of a coding/decoding unit size of the Y component and C component) (Min CbSizeY) (spec. page 29, Table 29).
The combination of NAKAGAMI, YOO et al, and Kim et al does not seem to particularly disclose the multiple of the minimum of the coding unit size in the Y component for a YUV 4:0:0 format or a monochrome format.
However, AI teaches system/method for accessing image data adaptively comprising:
receiving video/images data comprising one or more luma (Y) samples (from Memory, 120), determining a YUV format associated with the received video/images data, and updating the current YUV format by the determined YUV format (303), wherein YUV 4:0:0 format is determined to be used by a format controller, and the image data in the memory maybe a YUV 4:4:4 format, a YUV 4:2:2 format, or a YUV 4:2:0 format, in order to determine a corresponding image format by comparing bandwidth characteristics with a preset mapping relationship between at least two image formats and the bandwidth characteristics (abs.; Figs. 1 and 3; paras. [0004], [0021-0022], [0019], [0027], [0025]).

Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of coding a video sequence as taught by NAKAGAMI to incorporate/combine AI’s teachings so that the height setting value and the width setting value are the multiple of the minimum of the coding unit size in the Y component for the YUV 4:0:0 format, in order to determine a corresponding image format by comparing bandwidth characteristics with a preset mapping relationship between at least two image formats and the bandwidth characteristics. 

8.	Claims 4-5, 11-12, and 18-19 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over NAKAGAMI (2017/0295369 A1), YOO et al (2020/0260070 A1), and Kim et al (2009/0015662 A1) as applied to claims 1, 8, and 15, respectively, and further in view of AI (2010/0295862 A1) and Pham Van et al (WO 2020/257566 A1).
Regarding claims 4, 11, and 18, NAKAGAMI discloses determining the YUV format associated with the received video/images data as discussed above.
Furthermore, YOO et al teaches, wherein the height setting value and the width setting value are restricted to be greater than 0 (an integer multiple of a minimum of a coding/decoding unit size of the Y component and C component) (Min CbSizeY) (spec. page 29, Table 29).
The combination of NAKAGAMI, YOO et al, and Kim et al does not seem to particularly disclose the multiple of a maximum of 8 and the minimum of the coding unit size in the Y component for a YUV 4:2:2 format.
However, AI teaches system/method for accessing image data adaptively comprising:
receiving video/images data comprising one or more luma (Y) samples (from Memory, 120), determining a YUV format associated with the received video/images data, and updating the current YUV format by the determined YUV format (303), wherein the image data in the memory maybe a YUV 4:4:4 format, a YUV 4:2:2 format, or a YUV 4:2:0 format, in order to determine a corresponding image format by comparing bandwidth characteristics with a preset mapping relationship between at least two image formats and the bandwidth characteristics (abs.; Figs. 1 and 3; paras. [0004], [0021-0023], [0019], [0027], [0025]).
Furthermore, Pham Van et al teaches increasing decoding throughput of intra-coded blocks comprising:
determining, by one or more processors, a picture size of a picture, wherein the picture size applies a picture size restriction to set a width and a height of the picture to each be a respective multiple of a maximum 8 and a minimum coding unit size for the picture (abs.; paras. [0069-0070]); 
the picture width and height maybe modified as restricting (not equal to 0 and an integer multiple of a maximum 8 and MinCbSizeY) a height setting value (pic_height_in_luma_samples) and a width setting value (pic_width_in_luma_samples) corresponding to one or more luma samples (para. [0099]);
pic_width_in_luma_samples specifies the width of each decoded picture in units of luma samples pic width in luma samples shall not be equal to 0 and shall be an integer multiple of a maximum 8 and MinCbSizeY; and
pic_height_in_luma_samples specifies the height of each decoded picture in units of luma samples pic height in luma samples shall not be equal to 0 and shall be an integer multiple of a maximum 8 and MinCbSizeY, wherein the MinCbSizeY specifies minimum width/height of the coding unit of the picture, thereby applying the picture size restriction to reduce or eliminate small chroma blocks and potentially increase an encoding/decoding blocks of the picture with little to no loss in prediction accuracy and/or complexity (paras. [0099-0101], [0006]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of coding a video sequence as taught by NAKAGAMI to incorporate/combine AI and Pham Van et al’s teachings so that the height setting value and the width setting value are the multiple of the maximum of 8 and the minimum of the coding unit size in the Y component for the YUV 4:2:2 format,
in order to determine a corresponding image format by comparing bandwidth characteristics with a preset mapping relationship between at least two image formats and the bandwidth characteristics, apply the picture size restriction to reduce or eliminate small chroma blocks, and potentially increase an encoding/decoding blocks of the picture with little to no loss in prediction accuracy and/or complexity.
Regarding claims 5, 12, and 19, NAKAGAMI discloses determining the YUV format associated with the received video/images data as discussed above.
Furthermore, YOO et al teaches, wherein the height setting value and the width setting value are restricted to be greater than 0 (an integer multiple of a minimum of a coding/decoding unit size of the Y component and C component) (Min CbSizeY) (spec. page 29, Table 29).
The combination of NAKAGAMI, YOO et al, and Kim et al does not seem to particularly disclose the multiple of a maximum of 8 and the minimum of the coding unit size in the Y component for a YUV 4:4:4 format and a YUV 4:2:2 format.
However, AI teaches system/method for accessing image data adaptively comprising:
receiving video/images data comprising one or more luma (Y) samples (from Memory, 120), determining a YUV format associated with the received video/images data, and updating the current YUV format by the determined YUV format (303), wherein the image data in the memory maybe a YUV 4:4:4 format, a YUV 4:2:2 format, or a YUV 4:2:0 format, in order to determine a corresponding image format by comparing bandwidth characteristics with a preset mapping relationship between at least two image formats and the bandwidth characteristics (abs.; Figs. 1 and 3; paras. [0004], [0021-0023], [0019], [0027], [0025]).
Furthermore, Pham Van et al teaches increasing decoding throughput of intra-coded blocks comprising:
determining, by one or more processors, a picture size of a picture, wherein the picture size applies a picture size restriction to set a width and a height of the picture to each be a respective multiple of a maximum 8 and a minimum coding unit size for the picture (abs.; paras. [0069-0070]); and
the picture width and height maybe modified as restricting (not equal to 0) a height setting value (pic_height_in_luma_samples) and a width setting value (pic_width_in_luma_samples) corresponding to one or more luma samples (para. [0099]):
pic_width_in_luma_samples specifies the width of each decoded picture in units of luma samples pic width in luma samples shall not be equal to 0 and shall be an integer multiple of a maximum 8 and MinCbSizeY; and
pic_height_in_luma_samples specifies the height of each decoded picture in units of luma samples pic height in luma samples shall not be equal to 0 and shall be an integer multiple of a maximum 8 and MinCbSizeY, wherein the MinCbSizeY specifies minimum width/height of the coding unit of the picture, thereby applying the picture size restriction to reduce or eliminate small chroma blocks and potentially increase an encoding/decoding blocks of the picture with little to no loss in prediction accuracy and/or complexity (paras. [0099-0101], [0006]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of coding a video sequence as taught by NAKAGAMI to incorporate/combine AI and Pham Van et al’s teachings so that the height setting value and the width setting value are the multiple of the maximum of 8 and the minimum of the coding unit size in the Y component for the YUV 4:4:4 format and the YUV 4:2:2 format, 
in order to determine a corresponding image format by comparing bandwidth characteristics with a preset mapping relationship between at least two image formats and the bandwidth characteristics, apply the picture size restriction to reduce or eliminate small chroma blocks, and potentially increase an encoding/decoding blocks of the picture with little to no loss in prediction accuracy and/or complexity.
9.	Claims 6, 13, and 20 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over NAKAGAMI (2017/0295369 A1), YOO et al (2020/0260070 A1), and Kim et al (2009/0015662 A1) as applied to claims 1, 8, and 15, respectively, and further in view of Kalman (2010/0177962 A1).
Regarding claims 6, 13, and 20, the combination of NAKAGAMI, YOO et al, and Kim et al does not seem to particularly disclose:
wherein the YUV format is converted to an RGB format by:
determining a red component from a first set of Y, U, and V components;
determining a green component from a second set of Y, U, and V components; and
determining a blue component from a third set of Y, U, and V components.
However, Kalman teaches system/method for adaptively sharpening images comprising:
a YUV format to RGB format converter (206, 212) (Fig. 2),
wherein the YUV format is converted to an RGB format (BRGB) by determining red component (R), green component (G), and blue component (B) from a set of Y, U, and V components, in order to generate a sharpened digital RGB data without introducing sharpening artifacts (paras. [0044], [0041-0043], [0012]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of coding a video sequence as taught by NAKAGAMI to incorporate/combine Kalman’s teachings so that the YUV format is converted to the RGB format by determining the red component from the first set of Y, U, and V components, determining the green component from the second set of Y, U, and V components, and determining the blue component from the third set of Y, U, and V components, in order to generate a sharpened digital RGB data without introducing sharpening artifacts.

10.	Claims 7 and 14 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over NAKAGAMI (2017/0295369 A1), YOO et al (2020/0260070 A1), Kim et al (2009/0015662 A1), and Kalman (2010/0177962 A1) as applied to claims 6 and 13, respectively, and further in view of LAROCHE et al (2020/0389650 A1).
Regarding claims 7 and 14, YOO et al teaches image coding device/method using transform skip flag comprising restricting (not equal to 0 and an integer multiple of a minimum of a coding/decoding unit size of the Y component and C component, namely, Min CbSizeY) a height setting value (pic_height_in_luma_samples) and a width setting value (pic_width_in_luma_samples) corresponding to one or more luma samples as discussed above.

Furthermore, YOO et al teaches, wherein the height setting value and the width setting value are restricted to be greater than 0 (an integer multiple of a minimum of a coding/decoding unit size of the Y component and C component) (Min CbSizeY) (spec. page 29, Table 29).
Moreover, Pham Van et al teaches:
determining, by one or more processors, a picture size of a picture, wherein the picture size applies a picture size restriction to set a width and a height of the picture to each be a respective multiple of a maximum 8 and a minimum coding unit size for the picture (abs.; paras. [0069-0070]); and
the picture width and height maybe modified as restricting (not equal to 0 and an integer multiple of a maximum 8 and MinCbSizeY) a height setting value (pic_height_in_luma_samples) and a width setting value (pic_width_in_luma_samples) corresponding to one or more luma samples (para. [0099]).
Moreover, Kalman teaches system/method for adaptively sharpening images comprising:
a YUV format to RGB format converter (206, 212) (Fig. 2),
wherein the YUV format is converted to an RGB format (BRGB) by determining red component (R), green component (G), and blue component (B) from a set of Y, U, and V components, in order to generate a sharpened digital RGB data without introducing sharpening artifacts (paras. [0044], [0041-0043], [0012]).
Please note that YOO et al and Pham Van et al’s restriction(s) are different.
The combination of NAKAGAMI, YOO et al, Kim et al, Kalman, and Pham Van et al does not seem to particularly disclose, wherein a different restriction corresponding to picture height and picture width are used for a sampling ratio corresponding to the red, green, and blue components. 
	However, LAROCHE et al teaches new sample sets and down-sampling schemes for linear component sample prediction comprising:
	an encoding maybe performed for RGB components forming the pixels of video data, and YUV representation is preferably used for the encoding to reduce the inter channel redundancy, wherein the YUV pixel block is composed of a Y component (luma), a U component (chroma), and a V component (also chroma), e.g., YCbCr, where Cb and Cr are known as chroma components (para. [0004]); and
a sampling ratio corresponding to red (R), green (G), and blue (B) components, in order to reduce the amount of data to process and provide an improved method for obtaining a chroma sample for a chroma block (Fig. 1; paras. [0075], [0096-0098], [0021]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of coding a video sequence as taught by NAKAGAMI to incorporate/combine YOO et al, Kalman, Pham Van et al and LAROCHE et al’s teachings so that a different restriction corresponding to picture height and picture width can be used for the sampling ratio corresponding to the red, green, and blue components, in order to reduce the amount of data to process and provide an improved method for obtaining a chroma sample for a chroma block.

Conclusion
11.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)	Moguillansky et al (2017/0201758 A1), JPEG image to compressed GPU texture transcoder (2017/0201758 A1).

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

14.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/SHAWN S AN/Primary Examiner, Art Unit 2483